Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Application # 16/273,813 filed on 02/12/2019 in which claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are presented for examination, of which Claims 1-20 are subject to a Restriction Election.  Claims 9-13 have been elected by the applicant as a result of the Restriction Election requirement, of which Claims 9-13 are allowable.  Non-Elected Claims 1-8, 14-20 are canceled.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1: 	Embodiment 1, Specification Par 7 Lines 1-11, Par 21 Lines 1-9, associates with Claim(s) 1-8, 14-20.
Species 2: 	Embodiment 2, Specification Par 18 Lines 1-10, associates with Claim(s) 9-13.
The species are independent or distinct because each of the various disclosed species details a mutual exclusive characteristic of:

 2.	A method of executing a handshake between a client and a server based on the use of Sha-256 hashes for security.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification, and/or the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, and/or the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with the office of Thomas Tuytschaevers, Registration No. 42,190, on February 26, 2021, an election was made without traverse to prosecute the invention of Species 2: Claims 9-13.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 9-13 are considered allowable.

The instant invention is directed to a method for executing a communications handshake between a client and a server utilizing SHA-256 hashes.

The closest prior art, as recited, Kessler et al. US Patent Application Publication No. 2003/0020621 and Hardjono et al. US Patent Application Publication No. 2007/0143629, are also generally directed to various aspects of executing a communications handshake between a client and a server utilizing SHA-256 hashes.  However, Kessler et al. or Hardjono et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claim(s) 9.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 9:
Performing a client/server communications handshake, a client preparing a client hello message and transmitting the prepared client hello message to a server, utilizing a Sha-256 circuit to generate a first intermediate hash value from the client hello message, utilizing the Sha-256 circuit as a storage target during the storage of the generated first intermediate hash value, deleting at the client the client prepared hello message for the server, receiving a server hello message at the client that is transmitted by the server, after the client hello message has been deleted at the client further utilizing the Sha-256 circuit in generating a second intermediate hash value based on the contents of the first intermediate hash value combined with the server hello message.
When combined with the additional limitations found in Claim 9.

Therefore Claims 9-13 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shiffert et al. - US 2016/0203522: Shiffert et al. teaches the use of hashes in the securing of messages between mobile devices or clients and a server.
HUNG et al. - US 2015/0222637: HUNG et al. teaches the use of hashes in the securing of messages between mobile devices or clients and an enterprise server.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498